Judgment, Supreme Court, Bronx County (Alexander Hunter, J.), rendered September 11, 1996, convicting defendant, after a jury trial, of two counts of robbery in the first degree, three counts of robbery in the second degree, and one count of assault in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 17 years to life and 15 years to life to be served consecutively to concurrent terms of 17 years to life, 15 years to life, 15 years to life, and 10 years to life, unanimously affirmed.
The verdict was based upon legally sufficient evidence. We see no reason to disturb the jury’s determinations concerning credibility and identification issues (see, People v Gaimari, 176 NY 84, 94).
We perceive no abuse of sentencing discretion, and conclude that the sentence was not based on any improper criteria. Defendant’s remaining challenges to his sentence are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find them to be without merit. Concur — Sullivan, J. P., Nardelli, Rubin, Tom and Mazzarelli, JJ.